SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

367
CAF 14-01629
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF HAROLD C., JR.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                         ORDER
PETITIONER-RESPONDENT;

ARIELLE B., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

NICHOLAS G. LOCICERO, BUFFALO, FOR PETITIONER-RESPONDENT.

AUDREY ROSE HERMAN, ATTORNEY FOR THE CHILD, KENMORE.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered August 22, 2014 in a proceeding pursuant to
Family Court Act article 10. The order directed that respondent
receive mental health treatment at Mid-Erie Treatment Services.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court